OFFICIAL NOTICE FROM COURT OFCRIMINAL APPEALS OFTEXAS
             officWTOM^ol STATI0N                       l$£S lM1r1OSTAGE»RTNEY BOWES
             STATE OF TEXAS
             PENALTY FOR   .
                                                            ZIP 78701
             PRIVATE USE fj                                 02 W
                                      ,0. U-*               0001401623 MAY. 20. 2015
5/20/2015                       U
PAGE, JOSEPH DWIGHT           Tr.Xt. No: M^|5S2t29                      WR-10,760-06
This is to advise that the Court has denied^without written order motion for leave to
file the original application for writ of mandamus. Padilla v. McDaniel 122 S.W.3d
805 (Tex. Crim. App. 2003).               """- "* '             " "'
                                                                           osta, Clerk


                             RETURN TO SENDER
                      HOT IN DALLAS COUNTY JAIL -